Citation Nr: 1136334	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-27 916A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program, to include consideration of special restorative training.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran's active duty service dates are unknown.  The appellant is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matter in May 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A December 2008 decision informed the appellant that her request for an extension of DEA benefits had been denied.  The decision stated that she will have used 45 months of entitlement under DEA on March 1, 2009 and her delimiting date is November 24, 2011.  In her January 2009 notice of disagreement (NOD) and in a July 2009 statement, the appellant reported that after the fall of 2008, she found out that she had a math disability which is the reason why she has a semester remaining in school.  The appellant stated that her learning disability held her back from her expected graduation date of May 2009.  She requested that her benefits be extended to December 2009, her current college graduation date.  

In the July 2009 statement of the case (SOC), the appellant was informed that her extension was denied under 38 C.F.R. § 21.3044(c).  Along with the August 2009 Form 9, VA received the appellant's July 2009 statement wherein she reiterated her contentions that she had a math disability and submitted information from the disability resource center at her college which she indicated documented her learning disability.

In May 2011, the Board remanded for RO consideration in the first instance of the information submitted by the appellant pertaining to her learning disability and whether she is entitled to an extension of benefits for a math/learning disability under the provisions of 38 C.F.R. § 21.3300(c).  

In the May 2011 supplemental statement of the case (SSOC), the RO responded that even if the claimant has a learning disability, it does not change the fact that she received the full 45 months of DEA entitlement and an extra five months of entitlement for remedial/deficiency training courses.  The SSOC stated "according to the law, an extension may be granted for the period of DEA eligibility; however, an extension of DEA entitlement cannot be granted."

A program of education or special restorative training may be authorized for an eligible person who meets the definition contained in 38 C.F.R. § 21.3021.  Educational assistance may not exceed a period of 45 months, or the equivalent in part-time training, unless it is determined that a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c) or except as specified in 38 C.F.R. § 21.3044(c).  38 C.F.R. § 21.3020.  

Section § 21.3044(c), exceeding the 45 months limitation, states that the 45 months limitation may be exceeded only in the following cases.  (1)  Where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program (See § 21.3344(d)); or (2) Where special restorative training authorized under § 21.3300 exceeds 45 months.  38 C.F.R. § 21.3044(c).

Special restorative training, 38 C.F.R. § 21.3300(a), states that VA may prescribe special restorative training where needed to overcome or lessen the effects of a physical or mental disability for the purpose of enabling an eligible person to pursue a program of education.  VA may prescribe special restorative training for an eligible child.  38 C.F.R. § 21.3300(b).  The counseling psychologist or vocational rehabilitation counselor, after consulting with the Vocational Rehabilitation Panel, may prescribe for special restorative training purposes courses outlined in (1)-(12).  38 C.F.R. § 21.3300(c).

When special restorative training has been requested or is being considered for an eligible person with a disability who is a child, spouse, or surviving spouse, a counseling psychologist or vocational rehabilitation counselor will obtain all information necessary to determine the need for and feasibility of special restorative training.  After the counseling psychologist or vocational rehabilitation counselor completes this task, he or she will refer the case to the Vocational Rehabilitation Panel.  38 C.F.R. § 21.3301(a).

As noted above, the appellant is seeking additional months of DEA benefits beyond the 45 months because she has a math disability that has held her back from her expected graduation date.  It appears that the appellant is seeking an extension under special restorative training.  The Board cannot properly evaluate this claim because it does not appear that the RO has considered the appellant's request.  There is no indication in the record that a counseling psychologist or vocational rehabilitation counselor has determined the need for and feasibility of special restorative training.  Further, it does not appear that the case has been referred to the Vocational Rehabilitation Panel.  38 C.F.R. § 21.3301(a).  Therefore, as the record is not complete, the Board cannot address this matter.

Additionally, the Board concludes that the appellant should be provided with information regarding how to substantiate her claim under 38 C.F.R. § 21.1031(b) and assist her as provided under 38 C.F.R. § 21.1032.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant with information regarding how to substantiate her claim for entitlement to an extension of the 45 months of education benefits under the DEA program, to include consideration of special restorative training.  In particular, she should be informed of the provisions of 38 C.F.R. §§ 21.3020, 21.3044, 21.3300, and 21.3301.  See 38 C.F.R. § 20.1031(b).

2.  The RO must address the appellant's claim for additional months of DEA benefits beyond the 45 months because she has a math disability that has held her back from her expected graduation date.  It appears that the appellant is seeking an extension under special restorative training.  The Board cannot properly evaluate this claim because it does not appear that the RO has considered the appellant's request.  There is no indication in the record that a counseling psychologist or vocational rehabilitation counselor has determined the need for and feasibility of special restorative training.  Further, it does not appear that the case has been referred to the Vocational Rehabilitation Panel.  38 C.F.R. § 21.3301(a).  Therefore, as the record is not complete, the Board cannot address this matter.

The Board emphasizes that it must be clearly documented in the claims file that the RO has considered the appellant's request for special restorative training or another remand will result.  It would be of great assistance to the Board for the RO to clearly explain with regulation citations any conclusions as to the appellant's request for additional months of eligibility.  

3.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


